MEMORANDUM **
Gerardo Grajeda Santana and Martha Angelica Grajeda, husband and wife, natives and citizens of Mexico, petition pro se for review of Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for an abuse of discretion, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Santana’s motion as untimely because he did not file it within 90 days of the BIA’s final order of removal. See 8 C.F.R. § 1003.2(c)(2). We lack jurisdiction to review the BIA’s decision not to invoke sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.